DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed June 30, 2021 has been entered.  Claims 1, 3-11, and 13-20 are pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC §112
3.	The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding claim 1, this claim recites the limitation, “generating a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template, customizations of the virtual reality experience, and a condition required to complete the pending electronic payment transaction…” As discussed in the interview conducted on June 18, 2021, template” that defines digitally generated content associated with the environment around the sender device. Claim 1 was also amended to apparently clarify that the “customizations” describe how this digitally generated content is superimposed on a display of the recipient device. Therefore, it appears that the “customizations” further define the “virtual reality experience template.” As a result, it is unclear if the recited term “virtual reality experience” refers to the “virtual reality experience template,” or to a separate and distinct aspect of the invention, either in the claim or not. The claim should be amended to explicitly introduce and define the term “virtual reality experience” to make this term, and thus the claim scope, clear. For the purpose of examination, it is assumed that the “virtual reality experience” refers to the “virtual reality experience template.”
	Since claim 11 has the substantially same issue as claim 1, claim 11 is rejected for the grounds and rationale used to reject claim 1. Since claims 3-10 and 13-20 include the respective limitations of claims 1 or 11, these claims are rejected for the grounds and rationale used to reject claims 1 and 11. Appropriate correction or clarification of these claims is required.  No new matter may be added.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pre-Grant Publication No. 20180158060) in view of Dow (U.S. Patent No. 9904808) and Arumugam (U.S. Patent No. 9875600).

Claim 1
	Regarding Claim 1, Adams teaches:
A computer-implemented method for managing a data process in a virtual reality setting, the method comprising: receiving electronic signals representing data for a payment transaction associated with a sender identifier and a recipient identifier (See at least Paragraph 178: A user terminal [sender device] initiates an electronic transaction on behalf of a user. The user may be associated with a user identifier [sender identifier, Paragraph 56] that allows the server to associate the user with a corresponding authentication code. Additionally, it is not explicitly stated that the augmented reality user device [recipient device] has a corresponding identifier. However, it would have been obvious to one of ordinary skill in the art that such a device would need some form of identification in order to communicate with other devices within the system);
receiving, by a device associated with the sender identifier (sender device), electronic signals representing… one or more input associated with one or more virtual reality (VR) elements of a virtual reality experience template to be associated with the pending electronic payment transaction, wherein the virtual reality experience template defines digitally generated content associated with the environment around the sender device (See at least Paragraphs 135-138: The augmented reality user device 
based on the data for the pending electronic payment transaction, the data identifying the environment around the sender device, and the one or more VR elements: generating a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template, [[customizations of the virtual reality experience]], and a condition required to complete the pending electronic payment transaction (See at least Paragraph 180: Describes a request to verify payment card information. The request includes a virtual authentication object [virtual reality experience token]. The virtual authentication object may comprise a virtual object template [virtual reality experience template, Paragraph 183] which can be manipulated by a user to enter an authentication code [condition required to complete the payment transaction]. Additionally, the template may correspond to a physical object [Paragraph 11]. Therefore, the virtual/augmented reality device may use data representing the environment around the user to create the template/overlay);
transmitting, from the sender device, the custom virtual reality experience token to the recipient device associated with the pending electronic payment transaction, the custom virtual reality experience token useable by the recipient device to access or generate, via a VR token management platform, a customized virtual reality experience based on the virtual reality experience template identified by the custom virtual reality experience token [[and customized by the customizations]] (See at least Paragraph 180-184: The augmented reality user device [recipient device] receives the authentication request, which includes the virtual authentication object, from the authentication server. The augmented reality user device then allows the user to interact with the virtual object template/overlay to provide authentication input); and
upon receiving electronic signals representing one or more inputs at the recipient device which result in satisfaction of the condition, generating signals to trigger a data process for executing the pending electronic payment transaction (See at least Paragraphs 186-191: The authentication server receives the code input by the user and compares the received code to a code stored in a database record for the payment card to determine if there is a match.  If the authentication codes match, the electronic transaction is verified).

	Regarding Claim 1, Adams does not explicitly teach, but Dow, however, does teach: 
receiving, by a device associated with the sender identifier (sender device), electronic signals representing: data identifying an environment around the sender device, said data obtained by a sensor device associated with the sender device
the custom virtual experience token identifying… customizations of the virtual reality experience… wherein the customizations of the virtual reality experience are based in part on the data identifying the environment around the sender device, and said customizations selected at the sender device, said customizations defining how the digitally generated content of the environment around the sender device is to be superimposed on a display view of a device associated with the recipient identifier (recipient device) (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e. customizations of the virtual reality experience] using an encryption technique, and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device); and
said customizations selected at the sender device prior to generation of the custom virtual reality experience token (See at least Col. 4, Line 45 - Col. 5, Line 2: The random keypad layout is generated at the numeric computing device [i.e. the sender device] before being transmitted to the user's augmented reality device)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33). 

	Regarding Claim 1, the combination of Adams and Dow does not explicitly teach, but Arumugam, however, does teach:
The customized virtual reality experience including presentation of a message at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 3
	Regarding Claim 3, Adams teaches:
wherein the customized virtual reality experience comprises an augmented virtual reality-based user experience (See at least Paragraph 1: The augmented reality display device displays authentication objects in an augmented reality scene).

Claim 4
	Regarding Claim 4, Adams teaches:
wherein the condition comprises one or more action items required from the device associated with the recipient identifier (See at least Paragraphs 182-184: The user is required to perform one or more gestures in order to enter the authentication code [fulfil the condition]).

Claim 5
	Regarding Claim 5, the combination of Adams and Dow does not explicitly teach, but Arumugam, however, does teach:
wherein the custom virtual reality experience token comprises a field representative of the message to be presented at the device associated with the recipient (See at least Figure 5: The augmented reality experience presented to the user comprises a field to display messages [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 6
	Regarding Claim 6, Adams teaches:
wherein the data for the pending electronic payment transaction comprises at least one of: a fund amount, the recipient identifier, the sender identifier, the message to be presented, an expire date, a currency type, or a payment method (See at least Paragraph 179: The user terminal transmits information about a payment card [payment method] to be used to complete the electronic transaction).

Claim 7
	Regarding Claim 7, Adams does not explicitly teach, but Dow, however, does teach:
wherein the one or more VR elements comprises one or more customization selections received from the sender device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e. customizations 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 8
	Regarding Claim 8, Adams does not explicitly teach, but Dow, however, does teach:
wherein the customization selections comprises one or more augmented reality elements of an augmented reality, the one or more augmented reality elements being indicative of digitally generated content incorporated into the virtual reality experience at the recipient device (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e. customizations of the virtual reality experience] and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality device to display a randomized sequence of keys on the user's augmented reality device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

Claim 9
 Adams teaches:
Where the one or more VR elements comprises at least an interactive element (See at least Paragraph 51: The user may interact with the virtual authentication object to enter an authentication code).

Claim 10
	Regarding Claim 10, the combination of Adams and Dow does not explicitly teach, but Arumugam, however, does teach:
Wherein the message comprises text indicating the condition to be fulfilled at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

Claim 11
	Regarding Claim 11, Adams teaches:
A computer system for managing a data process in a virtual reality setting, the system comprising a processor and a non-transitory computer-readable medium having machine readable instructions stored thereon, the instructions, when executed, configures the processor to: receive electronic signals representing data for a pending electronic payment transaction associated with a sender identifier and a recipient identifier (See at least Paragraph 178: A user terminal [sender device] initiates an electronic transaction on behalf of a user. The user may be associated with a user identifier [sender identifier, Paragraph 56] that allows the server to associate the user with a corresponding authentication code. Additionally, it is not explicitly stated that the augmented reality user device [recipient device] has a corresponding identifier. However, it would have been obvious to one of ordinary skill in the art that such a device would need some form of identification in order to communicate with other devices within the system);
receive, by a device associated with the sender identifier (sender device), electronic signals representing… one or more input associated with one or more virtual reality (VR) elements of a virtual reality experience template to be associated with the pending electronic payment transaction wherein the virtual reality experience template defines digitally generated content associated with the environment around the sender device (See at least Paragraphs 135-138: The augmented reality user device may receive a virtual authentication object and overlay [i.e. a template] from the electronic terminal. The virtual authentication object may include details regarding how information should be input [e.g. an assignment of values to each key of the input device]. The virtual authentication object and overlay may be sent from the electronic transaction terminal [i.e. the sender device] to the augmented reality user device. Therefore, the electronic transaction terminal must generate/receive the virtual authentication object before sending it to the augmented reality user device);
based on the data for the pending electronic payment transaction, the data identifying the environment around the sender device, and the one or more VR elements: generate a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template, [[customizations of the virtual reality experience]], and a condition required to complete the pending electronic payment transaction (See at least Paragraph 180: Describes a request to verify payment card information. The request includes a virtual authentication object [virtual reality experience token]. The virtual authentication object may comprise a virtual object template [virtual reality experience template, Paragraph 183] which can be manipulated by a user to enter an authentication code [condition required to complete the payment transaction]. Additionally, the template may correspond to a physical object [Paragraph 11]. Therefore, the virtual/augmented reality device may use data representing the environment around the user to create the template/overlay);
transmit, from the sender device, the custom virtual reality experience token to the recipient device that is associated with the pending electronic payment transaction, the custom virtual reality experience token useable by the recipient device to access or generate, via a VR token management platform, a customized virtual reality experience based on the virtual reality experience template identified by the custom virtual reality experience token [[and customized by the customizations]] (See at least Paragraph 180-184: The augmented reality user device [recipient device] receives the authentication request, which includes the virtual authentication object, from the authentication server. The augmented reality user device then allows the user to interact with the virtual object template/overlay to provide authentication input); and
upon receiving electronic signals representing one or more inputs at the recipient device which result in satisfaction of the condition, generating signals to trigger a data process for executing the pending electronic payment transaction (See at least Paragraphs 186-191: The authentication server receives the code input by the user and 

	Regarding Claim 11, Adams does not explicitly teach, but Dow, however, does teach: 
receive, by a device associated with the sender identifier (sender device), electronic signals representing: data identifying an environment around the sender device, said data obtained by a sensor device associated with the sender device (See at least Col. 4, Lines 1-11: Describes a system for applying augmented reality technology to numeric keypads. A numeric encryption program of a numeric computing device [i.e. a sender device] may receive an indication of the presence of an active user [i.e. data identifying the environment around the sender device]. The numeric computing device may use Bluetooth wireless communication the detect the active user [See Col. 4, Lines 11-23]);
the custom virtual experience token identifying… customizations of the virtual reality experience… wherein the customizations of the virtual reality experience are based in part on the data identifying the environment around the sender device, and said customizations selected at the sender device, said customizations defining how the digitally generated content of the environment around the sender device is to be superimposed on a display view of a device associated with the recipient identifier (recipient device) (See at least Col. 4, Line 45 - Col. 5, Line 2: The numeric encryption program generates a random keypad layout [i.e. customizations of the virtual reality experience] using an encryption technique, and sends the keypad layout to the user's augmented reality device. The keypad layout is utilized by the user's augmented reality 
said customizations selected at the sender device prior to generation of the custom virtual reality experience token (See at least Col. 4, Line 45 - Col. 5, Line 2: The random keypad layout is generated at the numeric computing device [i.e. the sender device] before being transmitted to the user's augmented reality device)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Dow in order to allow the secure use of devices having numeric keypad input interfaces by using an augmented reality device to overlay numbers on blank keys with a random order (Dow: Col. 2, Lines 18-33).

	Regarding Claim 11, the combination of Adams and Dow does not explicitly teach, but Arumugam, however, does teach:
the customized virtual reality experience including presentation of a message at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams, Dow, and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

	Regarding Claim 13, this claim is rejected under the same rationale as claim 3 described above.

Regarding Claim 14, this claim is rejected under the same rationale as claim 4 described above.

	Regarding Claim 15, this claim is rejected under the same rationale as claim 5 described above.

	Regarding Claim 16, this claim is rejected under the same rationale as claim 6 described above.

	Regarding Claim 17, this claim is rejected under the same rationale as claim 7 described above.

	Regarding Claim 18, this claim is rejected under the same rationale as claim 8 described above.

	Regarding Claim 19, this claim is rejected under the same rationale as claim 9 described above.

	Regarding Claim 20, this claim is rejected under the same rationale as claim 10 described above.


Response to Arguments
7.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.


Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696     

/JOSEPH W. KING/Primary Examiner, Art Unit 3696